Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/21/21 have been considered but they are not persuasive.  Specifically, while applicants state on page(s) 23 “For the third approach as recited in claim 1, the limitation “wherein in the third approach, the second indicating field exists or is valid only in a downlink control channel scheduling retransmission; or the second indicating field exists or is valid when the terminal is configured to transmit data with CBGs; or the second indicating field exists or is valid in any downlink control channel” of allowable claim 6 has been added.”, said limitations were not indicated as the allowable subject matter of previous claim(s) 6.  For instance, claim 6 recites at lines 1-3 “wherein when it is determined in the first approach that there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel, the method further comprises:”, which affirms the first approach as occurring before all remaining limitations of claim 6; further the prior office action states “…The closest prior art Sun et al. (US 2018/0287745) discloses the second and/or third approach usage of bit indication (0071-0072), but not the claimed fourth approach limitations (line 13-40 of the claim)”, which relates to the fourth approach recited in claim 6 (this is NOT delineated with alternative language, thus also occurring under the wording of claim 6) “wherein in the fourth approach, the third indicating field indicating whether there are interrupted data among the earlier N received transmissions of the retransmission data packet scheduled by the downlink control channel comprises:
the third indicating field indicating: whether there are interrupted data among the earlier N received transmissions of each CBG among CBGs into which an initially transmitted TB is segmented, or whether there are interrupted data among the earlier N received transmissions of a CBG scheduled by the downlink control channel to be retransmitted, or which Code Block (CB) has interruption within the earlier N received transmissions of CBs in a CBG scheduled by the downlink control channel to be retransmitted, or which symbol has interruption within symbols occupied by the number of times previous transmissions, of a CBG scheduled by the downlink control channel to be retransmitted, or which symbols among symbols occupied by the earlier N received transmissions of CBs in a CBG scheduled by the downlink control channel to be retransmitted; and/or
the third indicating field, and retransmitted information carried in the shared channel is encoded separately; and/or
the third indicating field is transmitted over a resource corresponding to fixed CBG of CBGs carried in the shared channel, through puncturing or rate matching; and/or
before the terminal obtains the third indicating field, the method further comprises:
determining, by the terminal, whether the third indicating field exists, comprising:
determining that the third indicating field exists, upon determining that the shared channel carries retransmission; or
determining, by the terminal, whether the third indicating field exists based on a fourth indicating field of at least one bit in the downlink control channel, wherein the fourth indicating field indicates whether the third indicating field exists in the shared channel; and
when the terminal determines that the third indicating field exists, determining whether the third indicating field comprises more bits of indication information, wherein:
the third indicating field comprises at least one bit of indication information to indicate whether the third indicating field comprises more bits of indication information.”  As the aforementioned portions of claim 6 and similar dependent claims have not been added to independent claim 1 and similar independent claims, previously indicated allowable subject matter has not been suitably incorporated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467